[Cite as Mahoning Cty. Bar Assn. v. DiMartino, 124 Ohio St.3d 360, 2010-Ohio-247.]




            MAHONING COUNTY BAR ASSOCIATION v. DIMARTINO.
                  [Cite as Mahoning Cty. Bar Assn. v. DiMartino,
                        124 Ohio St.3d 360, 2010-Ohio-247.]
Attorney misconduct — Attorney committed bigamy during stayed, one-year
        suspension for other misconduct — Stay of suspension lifted — Six-month
        suspension for bigamy to run concurrently with one-year reinstated
        suspension.
 (No. 2009-1534 ⎯ Submitted October 20, 2009 ⎯ Decided February 3, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-055.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Dennis A. DiMartino of Youngstown, Ohio, Attorney
Registration No. 0039270, was admitted to the practice of law in Ohio in 1987. In
December 1994, we suspended respondent's license to practice for six months,
staying the suspension on conditions, because he failed to timely respond to a
client's inquiries about her case, to provide that client with a settlement statement,
and to promptly forward the client her portion of settlement proceeds. Mahoning
Cty. Bar Assn. v. DiMartino (1994), 71 Ohio St.3d 95, 642 N.E.2d 342. On July
18, 2007, because respondent failed in his duty to diligently represent a client for
whom he had promised to seek postconviction relief, we imposed a one-year
suspension of his license, staying the suspension on condition of monitored
probation and no further misconduct. Mahoning Cty. Bar Assn. v. DiMartino, 114
Ohio St.3d 174, 2007-Ohio-3605, 870 N.E.2d 1166.
        {¶ 2} The Board of Commissioners on Grievances and Discipline now
recommends that we suspend respondent’s license for six months, but stay the last
                             SUPREME COURT OF OHIO




three months of the suspension, again on conditions that he complete one year of
monitored probation and commit no further misconduct. The recommendation is
based on the board’s findings that respondent committed bigamy in North
Carolina, a felony in that state, and thereby violated Prof.Cond.R. 8.4(c)
(prohibiting a lawyer from engaging in conduct involving fraud, deceit, or
dishonesty). We agree that respondent violated this rule of professional conduct.
       {¶ 3} Although the sanction recommended by the board is in response
solely to the misconduct committed in this case, our disposition must also reflect
that respondent engaged in this misconduct during the one-year stayed suspension
imposed on July 18, 2007. Because respondent violated the terms of that stay, we
lift the stay, reinstate that suspension, and as a sanction for the impropriety in this
case, order a six-month suspension to run concurrently with the one-year
reinstated suspension.
       {¶ 4} Relator, Mahoning County Bar Association, charged respondent
with one count of misconduct, alleging among other ethical breaches a violation
of Prof.Cond.R. 8.4(c). A panel of three board members heard the case, including
the parties’ stipulations to the cited misconduct, and made findings of fact,
conclusions of law, and a recommendation for a license suspension of six months
with the last three months stayed on conditions. The board adopted the panel’s
findings of misconduct and recommended sanction.
       {¶ 5} The parties have not objected to the board’s report.
                                    Misconduct
       {¶ 6} Respondent, a seasoned criminal defense attorney, married his
longtime girlfriend in early August 2001. The couple eventually separated when
respondent’s wife asked him to move out, and in September 2005, they sought the
dissolution of their marriage in the Portage County Common Pleas Court. That
court dismissed the dissolution proceeding when respondent’s wife failed in
January 2006 to appear at a hearing.




                                          2
                                January Term, 2010




       {¶ 7} In April 2007, respondent filed in the same court an action for
divorce. He had become involved with another woman in the time since he
separated from his wife and had arranged to be remarried in North Carolina on
July 7, 2007. Respondent expected his divorce to be finalized by that time;
however, negotiations to terminate the marriage broke down, and the divorce did
not become final by respondent’s new wedding date.
       {¶ 8} Respondent nevertheless married again. Beforehand, respondent
signed a marriage-license application in which he falsely represented that it was
his first marriage. Respondent did not disclose to his new wife that he was not yet
divorced.
       {¶ 9} Respondent’s first wife alerted North Carolina authorities of his
remarriage, and he was investigated for the crime of bigamy, a felony in North
Carolina. She also caused a grievance to be filed with relator, alleging that
respondent’s failure to terminate one marriage before entering another constituted
unethical conduct.     Prosecutors in North Carolina ultimately opted not to
prosecute.   Respondent’s divorce became final in August 2007, and he then
legally married his second wife.
       {¶ 10} Respondent admitted that his conduct constituted a violation of
Prof.Cond.R. 8.4(c). The board accepted this admission, as do we.
                                     Sanction
       {¶ 11} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination, we also
weigh evidence of the aggravating and mitigating factors listed in BCGD
Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio St.3d 473, 2007-
Ohio-5251, 875 N.E.2d 935, ¶ 21. Because each disciplinary case is unique, we
are not limited to the factors specified in the rule but may take into account “all



                                         3
                            SUPREME COURT OF OHIO




relevant factors” in determining what sanction to impose.        BCGD Proc.Reg.
10(B).
         {¶ 12} Instances of bigamy involving Ohio lawyers are rare. In Cuyahoga
Cty. Bar Assn. v. Muttalib (2001), 90 Ohio St.3d 529, 740 N.E.2d 246, however,
we indefinitely suspended a lawyer from practice because he failed to act on
behalf of three clients, failed to return fees paid by those clients, and had also
married without first terminating a prior marriage.          That lawyer had also
abandoned his first wife and four children. He then ignored the disciplinary
process, making it necessary for a disposition by default.
         {¶ 13} Respondent’s situation is different.    Although his disciplinary
record, which includes several instances of client neglect, is an aggravating factor
under BCGD Proc.Reg. 10(B)(1)(a), respondent was, unlike           the attorney in
Muttalib,    in the process of ending his first marriage.        Upon learning of
respondent’s impending nuptials, his wife had rejected a final settlement at the
last minute and asked for more money. Though he knew of this development,
respondent admittedly exercised poor judgment by deciding to go ahead with the
wedding. Within days after his illegal marriage, however, respondent notified the
wedding official and encouraged the official to cooperate with law enforcement.
         {¶ 14} Also unlike the lawyer in Muttalib, respondent cooperated in the
disciplinary process, a mitigating factor under BCGD Proc.Reg. 10(B)(2)(d). He
has expressed great remorse and embarrassment over his wrongdoing, which did
not compromise any client’s interest. Testimony from his character witness and
many reference letters as to his professional competence and commitment to
clients weigh heavily in his favor.          See BCGD Proc.Reg. 10(B)(2)(e).
Respondent’s commitment to community service is also evident from the record.
Muttalib does not apply here in light of all the mitigating factors and the
circumstances of respondent’s misconduct.




                                         4
                                January Term, 2010




       {¶ 15} We accept the board’s recommendation insofar as it recommends
imposition of a six-month suspension for the act of bigamy. But respondent
violated Prof.Cond.R. 8.4(c) while he was subject to a stayed one-year license
suspension, with the stay conditioned upon his committing no further misconduct.
Mahoning Cty. Bar Assn. v. DiMartino, 114 Ohio St.3d 174, 2007-Ohio-3605,
870 N.E.2d 1166. This violation of the terms of the stay requires his suspension
from practice for one year.
       {¶ 16} We therefore lift the stay and reinstate the one-year suspension
from practicing law in Ohio as ordered in Mahoning Cty. Bar Assn. v. DiMartino,
114 Ohio St.3d 174, 2007-Ohio-3605, 870 N.E.2d 1166. As a sanction for the
impropriety committed in this case, respondent’s license to practice law in Ohio is
also suspended for six months, with the suspension to run concurrently with the
reinstated suspension. Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Green, Haines & Sgambati and Ronald E. Slipski; and Comstock, Springer
& Wilson Co., L.P.A., and David C. Comstock Jr., for relator.
       Law Office of John B. Juhasz and John B. Juhasz, for respondent.
                              ______________________




                                            5